DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 6 is objected to because of the following informalities: “in response to receiving the at least one communication requesting a good/service; sending (semicolon)….” should be “in response to receiving the at least one communication requesting a good/service (comma), sending…..”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “The method of claim 6 further comprsing” should be  “The method of claim 6, further comprising (typo and comma between claim 6 and further)”
Claim 9 is objected to because of the following informalities: “The method of claim 1 wherein said at least one communication…” should be “The method of claim 1, wherein said at least one communication… (comma between claim 1 and wherein)” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “a processor operably connectable to at plurality of user devices;” should be “a processor operably connectable to a plurality of user devices;” Appropriate correction is required.
Claim 24 is objected to because of the following informalities: “…a external or third party entity” should be “…an external or third party entity.” Appropriate correction is required.
Claim 28 is objected to because of the following informalities: The limitation “The method of claim 26; wheren accessing said externally hosted good/service comprises accessing information relating to members/subscribers of said third party hosted good/service; and further comprising retrieving said information on said third party good/service member/subscribers for making referrals, by said social referral network, to said third party good/service member/subscribers” should be “The method of claim 26, wherein accessing said externally hosted good/service comprises accessing information relating to members/subscribers of said third party hosted good/service; and further comprising retrieving said information on said third party good/service relating to member/subscribers for making referrals, third party good/service relating to member/subscribers. (emphasis added). Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-28 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-28  fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-28 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 (representative of independent claims 15, 16, 17, 22 and 23) recite:
 confirming, by said online referral social network, a particular online referral social network member indicated in said at least one communication as having referred the user to the online referral social network is a member of said online referral social network
determining, by said online referral social network, a referral commission;
paying, by said online referral social network, a referral commission to at least the particular identified referring member 
The identified limitations recite a method and system that determines an online referral social network commission and pays the commission to a referring member which is a method of commercial interactions including marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and user device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by the online referral social network from a user over a computer network, at least one communication requesting access to the online referral social network and/or at least one good or service
receiving, by said online referral social network, at least one communication indicating a particular member of said online referral social network as having referred the user to said online referral social network
 This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving social network referral information (i.e., as a generic processor performing a generic computer function of receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-14 and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 15: user device and processors to execute receiving online social referral information, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-28, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims  2-14 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacLaughlin (US 2010/0287282 A1).

Regarding claims 1,15 and 16, MacLaughlin discloses a computer implemented method for expanding membership in an online referral social network, comprising (claim 1):, An apparatus for monetizing an online social network, said apparatus comprising: a processor operably connectable to a plurality of user devices (Paragraph [0017]); a data bus coupled to said processor (Paragraph [0017]); a computer-usable medium embodying computer program code, said computer- usable medium being 
receiving, by the online referral social network from a user over a computer network, at least one communication requesting access to the online referral social network and/or at least one good or service (Paragraphs [0057]: System 100 then associates the referral link with the organization who requested the referral link (240).  The presence of the referral link has a variety of applications with system 100.  According to some embodiments, data derived from referral links is used to enable participants to search, browse and/or view businesses that they may want to use); 
receiving, by said online referral social network, at least one communication indicating a particular member of said online referral social network as having referred the user to said online referral social network (Paragraph [0046]: whenever a new participant enrolls, he may be asked who referred him to the service, and his answer may be used to identify the participant who is to be provided credit); 
confirming, by said online referral social network, a particular online referral social network member indicated in said at least one communication as having referred the user to the online referral social network is a member of said online referral social network (Paragraph [0046]: The registration tool 150 prompts, or influences a user at a particular participants web page or resource to register.  When this occurs, the participant who provided the registration tool 150 is given credit for the new participant's enrollment.  Other mechanisms for crediting enrollment of new participants to existing participants may also be used.  For example, whenever a new participant enrolls, he may be asked who referred him to the service, and his answer may be used to identify the participant who is to be provided credit.); 
determining, by said online referral social network, a referral commission (Paragraph [0122]: Once revenue generation is determined, a revenue-sharing algorithm or scheme may be implemented to distribute a portion of the generated revenue to participants as the credit or reward for their influence in the enrolling other participants (630).); and 
One example of an affiliate program is to pay registered participants a referral fee for referring other businesses/consumers to a service of system 100.  For example, if a Member A refers Member B to the service, and Member B joins and also pays for upgrades or premium content/services, then Member A will receive a portion of the payments received by the Referral Network from Member B.).
Regarding claim 2, MacLaughlin discloses wherein said receiving, by the online referral social network from a user over a computer network, said at least one communication comprises receiving said at least one communication in response to a user entered interface selection, on a user device, of a referring member link contained in an external social network user interface (Paragraph [0024]: The referral links can be provided as a direct link on a referring participant's online resource.  When published on a referring participant's webpage, for example, the referral link locates the online resource or webpage of the participant that is receiving the referral.).
Regarding claim 3, MacLaughlin discloses wherein said referring member link comprises a user timeline (Paragraph [0031]: visitor can see timeline of participant links).
Regarding claim 4, MacLaughlin discloses:
in response to receiving said at least one communication (Paragraph [0074]; search query); 
sending, by said online social referral network, on said user device, an interactive user interface presentation demonstrating utilization of said online referral social network for monetizing said user's followers/connections (Fig. 4: Paragraph [0075]: presenting search results of connections ).
Regarding claim 5, MacLaughlin discloses:
wherein said user is a member of said online social referral network (Paragraph [0027]: participant) and further comprising, 
sending by said online referral social network, a referring communication from said particular referring member to said user for referring said user to said good/service (Paragraph [0028]: publishing referral links); and 
paying referral fee).
Regarding claim 6, MacLaughlin discloses:
sending by said online referral social network, a referring communication from said particular referring member to said user referring said user to said good/service (Paragraph [0028]: publishing referral links); and 
in response to receiving the at least one communication requesting a good/service, sending, by said online social network, at least one invite communication for inviting said user to register with said online social network (Paragraph [0114]: with the personal directory webpage established, the system 100 may ask the registered user if it wants to forward invitations to join the network to friends/customers of the registered user.); 
receiving at least one registration communication from said user for registering in said online referral social network (Paragraph [0114]); 
registering, by said online referral social network, said user as a new member in the online referral social network (Paragraph [0104]: enrolling new participant).
Regarding claim 7, MacLaughlin discloses wherein determining, by said online referral social network, a referral commission comprises: 
determining a first referral commission for referring the good/service (Paragraph [0137]: 2 points for every 25 (or other set number) of "friends" the registered user has who are members of the program); and 
determining a second referral commission for referring said user to the referral online social network (Paragraph [0137]: 1 points for every 10 business associate friends`); and 
determining a total referral commission based on said first referral commission and said second referral commission (Paragraph [0137]: provide that credits can be rewarded to participants for various activities).
Regarding claim 8, MacLaughlin discloses:
presenting search results of connections ).
Regarding claim 9, MacLaughlin discloses:
wherein said at least one communication comprises a communication for registering the user in the online social referral network (Paragraph [0114]: invite to register); and 
providing, by said online social referral network, on a user device of said user an interactive user interface presentation on utilization of said online referral social network for monetizing said user's followers/connections (Fig. 4: Paragraph [0075]: presenting search results of connections ); and 
registering, by said online referral social network, said user as a new member in the online referral social network (Paragraph [0104]: enrolling new participant).
Regarding claim 10, MacLaughlin discloses wherein providing said interactive referral presentation comprises: 
providing, by said online referral social network, an income calculator for determining potential commission earnable according to number of referrals sourced from said user (Paragraph [0122]: Once revenue generation is determined, a revenue-sharing algorithm or scheme may be implemented to distribute a portion of the generated revenue to participants as the credit or reward for their influence in the enrolling other participants (630) and  [0137]: For example, credits can be provided…1 points for every 10 friends that sign up for the overall program through the registered user's page; and (vi) 3 points for every 10 businesses that sign up for the overall program through the registered user's page).
Regarding claim 11, MacLaughlin discloses:
providing, by said online referral social network, a logon interface for said user to logon from an external online social network of said user (Paragraph [0025]: participant specifying login and password and [0052]: an organization establishes an account with the social network that is sustained on system 100 (210)); 
receiving, by said online referral social network, user instruction to access information in the user's external social network account (Paragraph [0054]: Once the organization is a participant of system 100, the organization may send announcements to its customers and/or associates or contacts (220)….through external communication mediums such as emails (224).); 
generating, by said online referral social network, a user profile for the new member in response to receiving user instructions including user personal interests (Fig. 4: Paragraph [0074]: the individual entries 410 each identify a business that is deemed to match search criteria presented by the user (e.g. `plumbers` and `Redondo Beach`).  As such, the individual entries 410 include paragraph summaries or other descriptions of the represented businesses, as well as links to additional information about each of the businesses).
Regarding claim 12, MacLaughlin discloses:
receiving, by said online referral social network, a personal interest search query (Fig. 4; Paragraph [0074]: see claim 5); and 
searching, by said online referral social network, among member user profiles for members of the online referral social network having interests similar to queried personal interest (Paragraph [0074]: see claim 5: personal interest as plumbers); and
presenting, by said online social network, information on said members identified from searching as having said similar interests (Paragraph [0074]: see claims 5 and 6: presenting search results for members having plumbers as similar interests).
Regarding claim 13, MacLaughlin discloses wherein providing, by said online social network, information on said members identified from searching as having said similar interests comprises 
presenting a recommendation list, said list listing for each member, the member identity and a corresponding follower link for linking to the external social network of the member and following the member through the external social network (Figs. 4 and 5; Paragraph [0088]: social linking).
Regarding claim 14, MacLaughlin discloses wherein determining said referral commission comprises: 
determining from referral information of said network a number of referrals downline and/or upline from each member (Paragraph [0137]: 10 friends); 
 referral links can be stored or associated in the database system); 
obtaining in a single database call from the one call database the combined number of referrals upline and/or downline from the referring member (Paragraph [0137]: every 10 friends); 
determining a commission payable to said referring member utilizing said obtained combined number of referrals (Paragraph [0137]: For example, credits can be provided…(v) 1 points for every 10 friends that sign up for the overall program through the registered user's page; and (vi) 3 points for every 10 businesses that sign up for the overall program through the registered user's page).
Regarding claims 17, 22, and 23, MacLaughlin discloses a computer implemented method for monetizing online social networks utilizing an online multi referral social network, the online multi referral social network comprising a plurality of referral social networks, each referral social network of said plurality being customized for use with a particular external social network (Paragraph [0108]: affiliate program); the method comprising (claim 17): An apparatus for monetizing online social networks, said apparatus comprising: a processor operably connectable to at plurality of user devices; a data bus coupled to said processor; a computer-usable medium embodying computer program code, said computer-usable medium being coupled to said data bus; and said computer program code comprising instructions executable by said processor and configured for (claim 22): A computer-readable medium including contents that are configured to cause a computing system to monetize online social networks by performing a method comprising (claim 23):
providing an online multi referral social network comprising a plurality of referral social networks, each referral social network of said plurality being customized for use with a particular external social network (Paragraph [0010]);
receiving, by said online multi referral social network, at least one communication for registering said user with said selected customized referral social network (Paragraphs [0024]-[0025]: The link dataset 116 provides linking information between participants of the social/referral network provided with system 100….[A] participant 102 interacts with a registration process 120 to register with system 100.  The participant's interaction with the registration process 120 includes specifying account information, including the name of the participant,); 
said at least one communication including an indication of a particular member of said online multi referral social network as having referred the user to the online multi referral social network (Paragraph [0046]: whenever a new participant enrolls, he may be asked who referred him to the service, and his answer may be used to identify the participant who is to be provided credit); 
confirming, by said online multi referral social network, a particular online referral social network member indicated in said at least one communication as having referred the user to the online referral social network is a member of said online multi referral social network (Paragraph [0046]: The registration tool 150 prompts, or influences a user at a particular participants web page or resource to register.  When this occurs, the participant who provided the registration tool 150 is given credit for the new participant's enrollment.  Other mechanisms for crediting enrollment of new participants to existing participants may also be used.  For example, whenever a new participant enrolls, he may be asked who referred him to the service, and his answer may be used to identify the participant who is to be provided credit.); 
determining, by said online multi referral social network, a referral commission (Paragraph [0122]: Once revenue generation is determined, a revenue-sharing algorithm or scheme may be implemented to distribute a portion of the generated revenue to participants as the credit or reward for their influence in the enrolling other participants (630).); and 
paying, by said online multi referral social network, a referral commission to at least the particular identified referring member (Paragraph [0108]: One example of an affiliate program is to pay registered participants a referral fee for referring other businesses/consumers to a service of system 100.  For example, if a Member A refers Member B to the service, and Member B joins and also pays for upgrades or premium content/services, then Member A will receive a portion of the payments received by the Referral Network from Member B.).
Regarding claim 18, MacLaughlin discloses:
 selecting, by the online multi referral social network, one of said plurality of customized referral social networks in response to receiving a user interface entered selection over a computer network from selecting to be a free member or premier/premium member of referral affiliate social networks); 
sending, by the online referral social network over a computer network, at least one communication referring a user to said selected customized referral social network (Paragraph [0109]:  Member A refers Member C, Member B refers Member C).
Regarding claim 19, MacLaughlin discloses:
for each one of plurality of members in said selected customized referral social network (Paragraph [0108]: affiliate program participants): 
determining from referral information of the online referral social network a combined number of referrals downline and/or upline from a member (Paragraph [0137]: 10 friends); and 
storing in a one call database, the combined number of referrals downline and/or upline from the member and the identity of the member (Paragraph [0029]: referral links can be stored or associated in the database system); 
receiving a request to determine a commission payable to at least a referring member (Paragraph [0137]: every 10 friends triggers credit determination, such as 1 point); 
in response to receiving the request, obtaining in a single database call from the one call database, the combined number of referrals upline and/or downline from the referring member (Paragraph [0137]: every 10 friends); and 
determining a commission payable to at least the referring member utilizing said obtained combined number of referrals (Paragraph [0137]: For example, credits can be provided…(v) 1 points for every 10 friends that sign up for the overall program through the registered user's page; and (vi) 3 points for every 10 businesses that sign up for the overall program through the registered user's page).
Regarding claim 20, MacLaughlin discloses paying said member said determined commission (Paragraph [0137]: see claim 12: credits are provided).
Regarding claim 21, MacLaughlin discloses wherein determining the combined number of referrals downline and/or upline from the member comprises:

wherein determining a commission payable to at least said particular member utilizing said obtained combined number of referrals comprises determining a commission distribution based on the number of referrals of the at least one downline and/or upline member and said combined number of referrals (Paragraph [0108]); and 
distributing said commission among said particular member and said at least one said downline and/or upline member according to said commission distribution (Paragraph [0108]).
Regarding claim 24, MacLaughlin discloses further comprising hosting, by said online referral social network, said good/service being owned by said social referral network or by a external or third party entity (Paragraph [0013]).
Regarding claim 25, MacLaughlin discloses wherein said good/service is hosted by an external or third party entity (Paragraph [0013]); and 
further comprising, by said social referral network, accessing, or referring to, said good/service through said referral social network (Paragraph [0013]).
Regarding claim 26, MacLaughlin discloses further comprising licensing, by said online referral social network, said accessing of said externally hosted good/service (Paragraph [0110]).
Regarding claim 27, MacLaughlin discloses wheren accessing said externally hosted good/service comprises providing said user of said social referral network access to said good/service through said social referral network (Paragraph [0013]).
Regarding claim 28, MacLaughlin discloses wheren accessing said externally hosted good/service comprises accessing information relating to members/subscribers of said third party hosted good/service (Paragraph [0027]); and 
further comprising retrieving said information on said third party good/service member/subscribers for making referrals, by said social referral network, to said third party good/service member/subscribers (Paragraph [0028]).


Conclusion
                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621